Citation Nr: 1823442	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.   14-34 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lupus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to November 1978, January 1991 to May 1991, and April 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran has not been afforded a VA examination for her claim.  The Veteran testified that she first experienced symptoms while she was on active duty anywhere from 90 days to 177 days.  She stated that she started getting blisters on her arms and rashes on her face.  In addition, while in service she started to develop muscle spasms.  She testified that she was in service when she was diagnosed with lupus.  She stated that while in service, she was diagnosed with lupus at Wilford Hall Medical Center.  The Veteran's representative indicated that a chronological record of medical care has lupus written on one side but he was not sure what it meant.  

The Board notes that a May 21, 2005 chronological record of medical care notes that the Veteran was diagnosed with lupus years ago with no long-standing problems.  A March 23, 2005 treatment note indicated that the Veteran had issues with joint and muscle pain.  The Board finds that a VA examination is necessary to assist in determining whether the Veteran's lupus is related to service and to address the medical document that discusses the Veteran's lupus.  

In addition, the Veteran testified that she was first diagnosed with lupus in 1990 or 1991.  She stated that she was at Wilford Hall USAF Medical Center when she was first diagnosed with lupus.  The RO should attempt to obtain any outstanding medical records from Wilford USAF Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional available service treatment records from Wilford Hall USAF Medical Center from all appropriate sources. 

If, after making reasonable efforts to obtain any outstanding Federal records the RO concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.

2.  Obtain updated VA treatment records. 

3.  Then, schedule the Veteran a VA examination to determine the etiology of her claimed lupus disability.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner should obtain a complete history from the Veteran regarding the claimed lupus, to include the symptoms associated with the disability and when the symptoms had their onset.  Following review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lupus had its onset in service, is otherwise related to service, or manifested within one year of after discharge from service and, if so, describe the manifestations.

In rendering the requested opinion, the clinician is asked to address the Veteran's lay contentions to include her assertions that lupus has it onset in either 1990 or 1991 during active service and that lupus could be related to exposure to chemicals and fumes while working on the flight line and for chemicals from a nearby chemical plant while stationed in Arkansas.  The examiner should also address the May 21, 2005 medical record that suggests that the Veteran was diagnosed years ago.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




